Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 01/20/2022. In the instant amendment, claims 1, 7-10 and 16 have been amended.
Claims 1-3, 5, 7-11, 13, 15-16 and 18 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2011/0289263 to McWilliams
[1209] In some embodiments and/or usage scenarios, a write request (at a particular address) to the less-fine-grained memory that writes less than a full page first reads the less-fine-grained memory (at a particular physical address) and caches one or more original paragraphs read from the less-fine-grained memory. According to various embodiments; the cache is one or more of: the cache of cache control 382; a cache in map/data control 386; a write buffer in map/data control 386; and any RAM structure for storing and/or merging data. If the write request is raw (unmapped), then the particular address is the particular physical address. If the write request is mapped, then the particular address is mapped via the map(s) to determine the particular physical address. Data of the write request is merged into the one or more original paragraphs read from the less-fine-grained memory, producing one or more merged paragraphs. In some embodiments, at least some read accesses to the less-fine-grained memory read a full page, so that a number of merged paragraphs is, in some usage scenarios, less than a number of original paragraphs (zero or more of the original paragraphs are not modified by the write request, and one or more of the original paragraphs are modified by the write request). 

US 8,370,609 to Favor
Description Paragraph - DETX (218):


US 2011/0072209 to Lund
[0041] In operation, for example, media controller 104 might receive one or more requests for media access from external devices, such as requests for read or write operations, from communication link 102. Such requests for access to media 118 generally include at least one logical block address (LBA) where data should be read or written. For example, the requests could be to read from or write to a i) single media address, ii) a group of contiguous media addresses, or iii) a group of non-contiguous media addresses. Received requests are processed by host subsystem 201. In general, host layer 204 might process higher level host operations (e.g., host command handlers) and host LLD 202 might process lower level host operations (e.g., parsing host commands to the host layer). Commands accessing a group of non-contiguous media addresses might be processed such as described in related U.S. patent application Ser. No. 12/508,915, filed Jul. 24, 2009. One or more received commands might be queued or tracked as described in related U.S. patent application Ser. No. 12/649,490, filed Dec. 30, 2009. Host subsystem 201 might also perform encryption and decryption of data such as described in related U.S. patent application Ser. Nos. 12/767,985 and 12/768,058, both filed Apr. 27, 2010. 

US 2014/0040212 to Yochai
[0082] By way of non-limiting example, address range associated with a service provider can be defined in accordance with logical addresses (e.g. for I/O requests either initiated by the hosts or by the server as a result of another process), in accordance with physical disk drive responsibility (e.g. as part of a destage process), or in accordance with work/load sharing configuration (e.g. per RAID groups, per VUs, etc.). 
[0093] In accordance with certain embodiments of the presently disclosed subject matter, all control modules can have equivalent service tables (603, 613, 623). Alternatively, for example in the cloud storage arrangement illustrated with reference to FIG. 4, control modules within the same control layer can have equivalent service tables, whilst being different from service tables of the control modules within another control layer (i.e. related to another storage system). 

The prior art of record (Li in view of Hsiao, Fan, Smith, McWilliams, Favor, Lund and Yochai) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... wherein a message manager examines requests from the host system, identifies a plurality of combinable requests, generates a combined request, and provides the combined request to the plurality of processes as a substitute of the plurality of combinable requests; wherein the plurality of combinable requests are identified based on requesting a common set of operations to be operated upon different portions of the media addressed using different addresses; wherein addresses specified in the plurality of combinable requests are not contiguous in a logical memory address space ...” and similarly recited in such manners in other independent claims 10 and 16.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-3, 5, 7-11, 13, 15-16 and 18 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193